 



Exhibit 10.21

[FORM OF LOAN ASSIGNMENT AGREEMENT]

LOAN ASSIGNMENT AGREEMENT

     THIS LOAN ASSIGNMENT AGREEMENT (this “Agreement”), dated as of the 26th day
of September, 2003, by and between MOTOROLA CREDIT CORPORATION, a Delaware
corporation (the “Seller”), NII HOLDINGS, INC., a Delaware corporation (the
“Purchaser”) and NEXTEL TELECOMUNICAÇÕES LTDA., a Brazilian limited company (the
“Borrower”) recites and provides as follows:

RECITALS:

     (1)  The Seller is the creditor under that certain Second Amended and
Restated Equipment Financing Agreement, dated as of November 12, 2002 (the “New
EFA”) by and between the Borrower, McCaw International (Brazil), Ltd., the
Seller and Citibank, N.A., as Collateral Agent (the “Collateral Agent”).

     (2)  On November 12, 2002, NII Holdings (Cayman), Ltd., the Seller, Nextel
del Peru S.A., Teletransportes Integrales, S.A. de C.V., the Lenders named
therein and the Collateral Agent entered into a certain Master Equipment
Financing Agreement (the “MEFA”).

     (3)  On November 12, 2002, NII Holdings (Cayman), Ltd., the Guarantors
signatory thereto, and Wilmington Trust Company entered into a certain Indenture
(the “Indenture”).

     (4)  The Purchaser, the Borrower and the Seller entered into a certain
Agreement to Retire Indebtedness dated July 29, 2003 (the “Agreement to Retire
Indebtedness”), which provided for the repayment of the New EFA under the terms
set forth therein.

     (5)  Consistent with the terms of the Agreement to Retire Indebtedness, the
Seller wishes to sell and transfer to the Purchaser all of the Seller’s rights,
title and interest in, to and under the New EFA and the Obligations, including
without limitation all collateral therefor and all guarantees with respect
thereto, and the Purchaser wishes to purchase such rights, title, interests,
collateral and guarantees, all as more particularly set forth herein.

AGREEMENT:

     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:

     (1)  Unless otherwise defined herein, capitalized terms defined in the New
EFA and used herein shall have the meanings assigned thereto in the New EFA.

-1-



--------------------------------------------------------------------------------



 



     (2)  The Seller hereby irrevocably sells and assigns to the Purchaser
without representation, except as expressly set forth herein, or recourse to the
Seller, and the Purchaser hereby irrevocably purchases and assumes from the
Seller without recourse to, or representation, except as expressly set forth
herein, the Seller, as of the date hereof, all of Seller’s rights, title and
interests in, to and under the New EFA and the Obligations, including, without
limitation, all collateral therefor and all guarantees with respect thereto
(collectively, the “Loan”).

     (3)  The Seller (a) makes no representation or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan or any
other instrument or document furnished pursuant thereto or with respect to the
execution, legality, validity, enforceability, genuineness or sufficiency or
value of the Loan or any other instrument or document furnished pursuant
thereto, other than that the Seller has not created any adverse claim upon the
Loan and that such Loan is free and clear of any such adverse claim; and (b)
makes no representation or warranty, express or implied, and assumes no
responsibility with respect to the financial condition of the Borrower, the
Purchaser or any of its Subsidiaries or the performance or observance by any of
the foregoing of any of their respective obligations with respect to the Loan or
any other instrument or document furnished pursuant thereto.

     (4)  The Purchaser (a) represents and warrants that it is legally
authorized to enter into this Agreement; and (b) confirms that it is in
possession of a copy of the New EFA, together with copies of the most recent
financial statements of the Borrower and such other documents and information
that is deemed appropriate to make its own credit analysis and decision to enter
into this Agreement.

     (5)  The Borrower hereby expressly confirms and agrees with all the terms
and conditions of the present assignment.

     (6)  Contemporaneously with the execution of this Agreement, the Purchaser
shall pay to the Seller the purchase price in the amount of $86,000,000.00, and
the Seller shall endorse any notes evidencing all or any portion of the Loan,
without representation, except as expressly set forth herein, or recourse,
payable to the Purchaser and deliver such notes to the Purchaser.

     (7)  Promptly upon request by the Purchaser from time to time, the Seller
shall, at the sole cost and expense of the Seller and, to the extent required by
Seller, with reasonable indemnities from the Purchaser to the Seller, execute
and deliver to the Purchaser such additional documents, instruments and notices
as the Purchaser may reasonably request in order to vest more effectively in the
Purchaser the title, and the benefits appurtenant, to the Loan.

     (8)  From and after the execution hereof, (a) all right, power and
authority vested in the owner of the Loan by the New EFA, the other loan
documents relating thereto and under applicable law, shall be exercisable solely
by the Purchaser, its successor and assigns, and (b) the Seller shall relinquish
its rights and be released from its obligations under the New EFA (other than
any such rights which expressly survive the termination thereof).

-2-



--------------------------------------------------------------------------------



 



     (9)  The provisions of this Agreement notwithstanding, this Agreement and
the assignment of the Loan effected hereby are subject to the terms of the MEFA,
the Intercreditor Agreement, the Indenture and the collateral and other
documents related thereto. Accordingly, Purchaser confirms and agrees that any
promissory note or other evidence of the indebtedness assigned by Seller to
Purchaser pursuant to this Agreement (“Promissory Note”) shall, together with
such indebtedness so evidenced, be pledged to the Collateral Agent pursuant to
the terms of that certain Security Agreement dated as of November 12, 2002
between the Purchaser and the Collateral Agent. A Promissory Note shall be
executed within 45 days of the date hereof and shall be a demand promissory note
and shall remain a demand promissory note for so long as the MEFA and the New
Senior Notes are outstanding; it being understood that the failure to satisfy
the requirements of this sentence shall be an “Event of Default” under the MEFA.

     (10)  It is hereby irrevocably agreed by the Purchaser and the Borrower
that no payment of principal shall be made or accepted in respect of such
Promissory Note (or such indebtedness) prior to the payment in full of the
obligations outstanding under the MEFA and that any amounts received in respect
of the principal amount of the Promissory Note (or such indebtedness) prior to
the payment in full of the obligations outstanding under the MEFA shall be
received in trust and promptly turned over to the “Administrative Agent” under
the MEFA for the application to the MEFA (subject to any sharing thereof with
the creditors under the Indenture to the extent required under the Intercreditor
Agreement). The Purchaser and the Borrower further hereby irrevocably confirm
and agree that no payment of interest or fees shall be made or accepted in
respect of such Promissory Note (or such indebtedness) at any time while there
exists a “Default” or “Event of Default” under the MEFA and any amounts received
in violation of the foregoing (i.e., any interest or fees received while there
exists a “Default” or “Event of Default” under the MEFA) shall be received in
trust and promptly turned over to the “Administrative Agent” under the MEFA for
the application on the MEFA (subject to any sharing thereof with the creditors
under the Indenture to the extent required under the Intercreditor Agreement).
Additionally, the Purchaser and the Borrower hereby agree that until the payment
in full of the obligations outstanding under the MEFA, none of the Purchaser,
any of its assigns or the Borrower shall exercise or allow the exercise of
remedies with respect to any of the Collateral securing the New EFA. The
foregoing provisions of this Paragraph (10) notwithstanding, such provisions
shall have no further force or effect if the holder of the MEFA is a Person
other than Motorola Credit Corporation (or another subsidiary of Motorola Inc.)

     (11)  In order to implement the obligations of this Agreement, each of the
Purchaser, the Seller and the Borrower hereby agrees and undertakes to amend and
to cause Borrower’s Subsidiaries to amend, within 60 (sixty) days counted from
the date hereof (except for the mortgages, which shall be amended within 90
(ninety) days counted from the date hereof) (i) all the Collateral in Brazil
securing the New EFA in order to reflect the present assignment, replacing the
Seller as creditor; and (ii) all the Collateral in Brazil securing the MEFA in
order to state that such securities shall remain in full force and effect.

-3-



--------------------------------------------------------------------------------



 



     (12)  By this Agreement, the Borrower is obligated to, currently with the
delivery of financial statements pursuant to Sections 8.2 and 8.3 of the MEFA,
provide an updated certified Collateral Report, indicating the location in
Brazil of each of the assets subject to the Security Agreements.

     (13)  The Purchaser agrees, subject to the terms and conditions of this
Agreement, to indemnify and hold harmless the Seller from and against any and
all costs, losses or expenses arising directly or indirectly as a result of the
Seller continuing to hold the securities created by the Borrower under the New
EFA until the perfection of the present assignment by its registration and by
the registration of the amendments mentioned in Paragraph 11 above before the
competent Registry of Deeds and Documents.

     (14)  This Agreement shall convey and amend the New EFA. All the clauses
and terms of the New EFA which do not conflict with this Agreement shall be
unaffected by this Agreement and shall, unless subsequently amended or modified,
remain in full force and effect.

     (15)  This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

     (16)  The rights and obligations created hereunder shall inure to the
benefit of, and be binding upon, the parties and their respective successors and
assigns.

     (17)  This Agreement shall be registered before the competent Registry of
Deeds and Documents of the City of São Paulo, Brazil, within 30 (thirty) days
counted from the date hereof at the expense of the Purchaser and the Borrower.

-4-



--------------------------------------------------------------------------------



 



     WITNESS the following signatures:

                          MOTOROLA CREDIT CORPORATION, a         Delaware
corporation                           By:

--------------------------------------------------------------------------------

            Its:

--------------------------------------------------------------------------------

                          NII HOLDINGS, INC., a Delaware         corporation    
                      By:

--------------------------------------------------------------------------------

            Its:

--------------------------------------------------------------------------------

Agreed and Acknowledged:

NEXTEL TELECOMUNICAÇÕES LTDA.

          By:  

--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------

   

-5-